Appeal by the defendant from three judgments of the Supreme Court, Westchester County (West, J.), all rendered May 22, 2002, convicting him of attempted criminal sale of a controlled substance in the third degree under Superior Court information No. 97-01267, attempted criminal sale of a controlled substance in the third degree under indictment No. 99-01250, and criminal possession of a controlled substance in the fourth degree under indictment No. 00-00014, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Miller, J.P., Ritter, Luciano, Spolzino and Dillon, JJ, concur.